Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The IDS filed 2/22/22 includes the WO 640 reference which was previously cited on the IDS of 6/16/20. This reference is considered but should not be listed twice in a duplicative manner and therefore has been lined through on the IDS of 2/22/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least two bridging elements for “indirect” contact with opposing outsides of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
At [0083], line 2, “pent part” should be “bent part”.  
At [0087], line 4, “ensure4” should be “ensure”.
At [0090], line 5, “either” should be deleted. 
At [0091], line 1, “Fig.1” should be “Fig. 1b”.
At [0094], line 8, “confusions” should be “confusion”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 7-10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "spring arms" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the spring arms" in lines 3-4 where previously “at least one spring arm” is recited (claim 1).  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the spring arms" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "spring arms" in line 2 and “the radially inner support” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "its axial end surfaces" in line 3.  There is insufficient antecedent basis for this limitation in the claim. In addition, at line 4, “crimping tool/riveting tool” is unclear as to what is being recited. 

Allowable Subject Matter
Claims 1, 3-6, 11-12, and 14 are allowed. 
Claims 2, 7-10, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

For claim 1, DE 102018113277 discloses a fastening device (1, FIGS.5a,6), for fastening a shielding part (2) to a partnered fastening part, comprising: 
a sleeve (3) with a through opening for a fastener; 
at least two bridging elements (30,50), which are equipped and embodied with outer regions in a radial direction (R) for direct contact with opposing outsides of the shielding part (2) and are fastened to the sleeve (3) with inner regions in the radial direction; 
a damping element (40) positioned between the at least two bridging elements (30,50) in an axial direction (A) and outside of the sleeve (3) in the radial direction (R), 
wherein the damping element (40) is a spring element and has at least one spring arm (41), which is embodied as resiliently flexible in the radial direction and is equipped and embodied to cooperate in a supporting way with a hole rim (edge 42) of a hole of the shielding part ([0058]).
For claim 2, the damping element (40) is a bent sheet metal part with spring arms (41) arranged in distributed fashion in a circumference direction. 
For claim 3, the damping element (40) rests against the sleeve (3) without play in the radial direction. 
For claim 4, the damping element is affixed relative to the sleeve (3) in the radial direction. 
For claim 5, the damping element is an open spring washer. 
For claim 11, the at least two bridging elements (30,50) are each fastened to the sleeve (3) at axial end surfaces of the sleeve (3).  
For claim 12, the at least two bridging elements are disk-like, cross-sectionally cup-shaped bodies, which, in an assembled state, cooperate with the shielding part and the sleeve (3) to form am annular cavity in which the spring element rests.  
For claim 14, a shielding part having at least one fastening device according to claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616